DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
During a telephone conversation with Xiaobing Zhang on 01/24/2022, a provisional election was made with traverse to prosecute the invention of claims 1, 4-8 and 32-37.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 2, 3 and 9-31 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Xiaobing Zhang on 01/24/2022.
The application has been amended as follows: Claims 1, 4-8 are amended. Claims 2, 3 and 9-31 are canceled. Claims 32-37 are new.

1. (Currently Amended) A system, comprising:
at least one storage device including a set of instructions for transmitting data; and

obtaining, by a first module, a first packet, wherein the first packet includes a first random code, first data, and a first signature, wherein the first signature is generated by a second module by encryption based on an original random code and original data, the first module includes a verification data capturing device configured to capture verification data, the second module includes a controller configured to generate and send the first packet to the verification data capturing device, the first packet includes a command packet, and the first data includes command data;
generating, by the first module, a second signature by encryption based on the first random code and a checksum of the first data; and
generating, by the first module, a first response to the first packet upon determining whether the second signature matches the first signature, wherein the generating a first response to the first packet upon determining whether the second signature matches the first signature includes:
in response to determining that the second signature matches the first signature, generating a response packet including a second random code, response data, and a third signature, wherein the third signature is generated by encryption based on the second random code and a checksum of the response data.  

2. (Cancelled) 

3. (Cancelled) 

4. (Currently Amended) The system of claim 1, wherein
the first module further includes a second controller configured to verify the first packet from the second module,
the second module further includes a second verification data capturing device configured to capture verification data and generate and send the first packet to the controller,
further includes a second response packet, and
the first data further includes second response data.

5. (Currently Amended) The system of claim 4, wherein the first random code is generated based on a second command packet associated with the second response packet.

6. (Currently Amended) The system of claim 5, wherein before obtaining the first packet, the at least one processor is further directed to cause the system to perform the operations including:
generating, by the second controller, the second command packet including a third random code, second command data, and a fourth signature;
transmitting the second command packet to the second verification data capturing device; and
obtaining, by the second controller, a second response from the second verification data capturing device, wherein the second response is generated by the second verification data capturing device upon determining whether a fifth signature matches the fourth signature, and the fifth signature is generated by the verification data capturing device by encryption based on the second command data and the third random code.

7. (Currently Amended) The system of claim 1, wherein the first random code is a host random code generated by [[a]]the controller, and the at least one processor is further directed to causing the system to perform the operations including:
determining, by the first module, a random key based on the host random code and a verification random code generated by [[a]]the verification data capturing device;
generating, by the first module, an encrypted message of the first packet by encryption based on the first data and the host random code; and
sending, by the first module, the random key and the encrypted message to the second module.

8. (Original) The system of claim 7, wherein the at least one processor is further directed to cause the system to perform the operations including:


9-31. (Cancelled)

32. (New) A method comprising:
obtaining, by a first module, a first packet, wherein the first packet includes a first random code, first data, and a first signature, wherein the first signature is generated by a second module by encryption based on an original random code and original data, the first module includes a verification data capturing device configured to capture verification data, the second module includes a controller configured to generate and send the first packet to the verification data capturing device, the first packet includes a command packet, and the first data includes command data;
generating, by the first module, a second signature by encryption based on the first random code and a checksum of the first data; and
generating, by the first module, a first response to the first packet upon determining whether the second signature matches the first signature, wherein the generating a first response to the first packet upon determining whether the second signature matches the first signature includes:
in response to determining that the second signature matches the first signature, generating a response packet including a second random code, response data, and a third signature, wherein the third signature is generated by encryption based on the second random code and a checksum of the response data.

33. (New) The method of claim 32, wherein
the first module further includes a second controller configured to verify the first packet from the second module,
the second module further includes a second verification data capturing device configured to capture verification data and generate and send the first packet to the controller,

the first data further includes second response data.

34. (New) The method of claim 33, wherein the first random code is generated based on a second command packet associated with the second response packet.

35. (New) The method of claim 34, wherein before obtaining the first packet, the method includes:
generating, by the second controller, the second command packet including a third random code, second command data, and a fourth signature;
transmitting the second command packet to the second verification data capturing device; and
obtaining, by the second controller, a second response from the second verification data capturing device, wherein the second response is generated by the second verification data capturing device upon determining whether a fifth signature matches the fourth signature, and the fifth signature is generated by the verification data capturing device by encryption based on the second command data and the third random code.

36. (New) The method of claim 32, wherein the first random code is a host random code generated by the controller, the method further including:
determining, by the first module, a random key based on the host random code and a verification random code generated by the verification data capturing device;
generating, by the first module, an encrypted message of the first packet by encryption based on the first data and the host random code; and
sending, by the first module, the random key and the encrypted message to the second module.

37. (New) The method of claim 36, further comprising:
obtaining from the second module a third response to the first packet, wherein the third response is generated by the second module upon determining whether a decrypted message .
Allowable Subject Matter
Claims 1, 4-8 and 32-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of the claims are the limitations of generating, by the first module, a first response to the first packet upon determining whether the second signature matches the first signature, wherein the generating a first response to the first packet upon determining whether the second signature matches the first signature includes: in response to determining that the second signature matches the first signature, generating a response packet including a second random code, response data, and a third signature, wherein the third signature is generated by encryption based on the second random code and a checksum of the response data.
The prior art disclosed by Falk teaches methods for producing secure transmission of a message based on production of a basic key that is used for producing respective transmitter keys for a plurality of transmitters. The basic key is transmitted to the receivers, which for their part are able to ascertain a receiver key for checking the integrity of the message from a respective transmitter on the basis of the basic key and an identifier for the transmitter. The receiver ascertains a cryptographic checksum, which, in the course of the integrity check, is compared with a cryptographic checksum that has been produced by the transmitter and sent along by the respective message.
The prior art fails to teach the unique limitations recited above and claimed in the claims of the instant invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854. The examiner can normally be reached Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IZUNNA OKEKE/Primary Examiner, Art Unit 2497